FILED
                             NOT FOR PUBLICATION                            JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN CARLOS ESTRADA-LUIS,                        No. 10-71828

               Petitioner,                       Agency No. A070-219-806

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Juan Carlos Estrada-Luis, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) decision denying his motion to reopen deportation




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings conducted in absentia. We review for abuse of discretion, Arrieta v.

INS, 117 F.3d 429, 430 (9th Cir. 1997), and we deny the petition for review.

      The IJ did not abuse his discretion in denying Estrada-Luis’ motion to

reopen where the record contains a certified mail receipt for the notice of hearing

bearing Estrada-Luis’ signature, and Estrada-Luis failed to address this evidence in

his affidavit. See Arrieta, 117 F.3d 429 at 431-32 (rebuttal of the strong

presumption of effective service arising from notice by certified mail requires

showing of nondelivery or improper delivery by the Postal Service); Matter of

Grijalva, 21 I. & N. Dec. 27, 37 (BIA 1995).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-71828